{¶ 1} This cause came on for further consideration upon the filing of an application for reinstatement by respondent, James P. Kenney, Attorney Registration No. 0023854, last known business address in Cincinnati, Ohio.
{¶ 2} The court coming now to consider its order of July 19, 2006, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of two years with eighteen months stayed on conditions and upon reinstatement ordered respondent to be placed on probation for two years with conditions, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
{¶ 3} It is ordered by the court that the final eighteen months of respondent’s suspension are stayed and that he is placed on probation for a period of two years, during which he will be monitored by a licensed attorney in accordance with Gov.Bar R. V(9) and consistent with the opinion rendered herein on July 19, 2006. It is further ordered that respondent shall: (1) comply with his treatment contract with the Ohio Lawyers Assistance Program, (2) abstain from the consumption of alcohol, (3) submit to random urinalysis testing, and (4) attend a minimum of two Alcoholics Anonymous meetings per week. It is further ordered that if respondent violates these conditions, the stay will be lifted and respondent will serve the entire term of the actual suspension.
{¶ 4} It is further ordered that on or before thirty days from the date of this order, relator, Cincinnati Bar Association, shall file with the Clerk of this court the name of the attorney who will serve as respondent’s monitor, in accordance with Gov.Bar R. V(9), who will oversee respondent’s practice and office procedures, with periodic reports to be made to relator.
{¶ 5} It is further ordered that at the end of respondent’s probationary period, the relator shall file with the Clerk of this court a report indicating whether respondent, during his probationary period, complied with the terms of the probation.
{¶ 6} It is further ordered that on or after two years from the date of this order, respondent may apply for termination of probation as provided in Gov.Bar *1202R. V(9). It is further ordered that respondent’s probation shall not be terminated until (1) respondent files an application for termination of probation in compliance with Gov.Bar R. V(9)(D), (2) respondent complies with this and all other orders issued by this court, (3) respondent complies with the Rules for the Government of the Bar of Ohio, (4) relator files with the Clerk of this court a report indicating that respondent has complied with the terms of the probation, and (5) this court orders that the probation be terminated.
{¶ 7} It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 8} For earlier case, see Cincinnati Bar Assn. v. Kenney, 110 Ohio St.3d 38, 2006-Ohio-3458, 850 N.E.2d 60.
Moyer, C.J., Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger and Cupp, JJ., concur.